The Supreme Court of the United States having by its judgment dated June 15, 1964, reversed the judgment of this court dated January 3, 1963, finding no error in the judgment of the Superior Court in Hartford County dated February 7, 1961, and having remanded the cause to this court for further proceedings, it is ordered that the judgment of the Superior Court dated February 7, 1961, be, and the same hereby is, set aside and the ease be, and the same hereby is, remanded to the Superior Court for further proceedings not inconsistent with the opinion of the Supreme Court of the United States announced June 15, 1964, in the ease of William Malloy v. Patrick J. Hogan, Sheriff of Hartford County.